 





Mark Lucky   3180 Wheatland Farms Drive   Oakton, VA 22124 (703) 400-6392

 

This Consulting Agreement, dated effective January 2, 2017, (this “Agreement”),
is made and entered into by and among RealBiz Media Group, Inc. (the “Company”)
and Mark Lucky (the “Consultant”).

 

ARTICLE 1

SCOPE OF WORK

 

1.1 Services. The Company has engaged Consultant to act as interim Chief
Financial Officer, and to provide services in connection with the Company’s
general business, accounting and financial needs. Consultant will provide
accounting, business consulting, and financial support services and such other
services as required (collectively, the “consulting services”).

 

1.2 Time and Availability. Consultant will devote as many hours per week as
needed to perform the services for the Company as stated herein. Consultant
shall have discretion in selecting the dates and times it performs such
consulting services throughout the month giving due regard to the needs of the
Company’s business.

 

1.3 Confidentiality. In order for Consultant to perform the consulting services,
it may be necessary for the Company to provide Consultant with Confidential
Information (as defined below) regarding the Company’s business and products.
The Company will rely heavily upon Consultant’s integrity and prudent judgment
to use this information only in the best interests of the Company.

 

1.4 Standard of Conduct. In rendering consulting services under this Agreement,
Consultant shall conform to high professional standards of work and business
ethics. Consultant shall not use time, materials, or equipment of the Company
without the prior written consent of the Company. In no event shall Consultant
take any action or accept any assistance or engage in any activity that would
result in any university, governmental body, research institute or other person,
entity, or organization acquiring any rights of any nature in the results of
work performed by or for the Company.

 

1.5 Outside Services. Consultant shall not use the service of any other person,
entity, or organization in the performance of Consultant’s duties without the
prior written consent of an officer of the Company. Should the Company consent
to the use by Consultant of the services of any other person, entity, or
organization, no information regarding the services to be performed under this
Agreement shall be disclosed to that person, entity, or organization until such
person, entity, or organization has executed an agreement to protect the
confidentiality of the Company’s Confidential Information (as de fined in
Article 5) and the Company’s absolute and complete ownership of all right,
title, and interest in the work performed under this Agreement.

 

1.6 Reports. Consultant shall periodically provide the Company with written
reports of his or her observations and conclusions regarding the consulting
services. Upon the termination of this Agreement, Consultant shall, upon the
request of Company, prepare a final report of Consultant’s activities.

 

 

ARTICLE 2

INDEPENDENT CONTRACTOR

 

2.1 Independent Contractor. Consultant is an independent contractor and is not
an employee, partner, or co-venturer of, or in any other service relationship
with, the Company. The manner in which Consultant’s services are rendered shall
be within Consultant’s sole control and discretion. Consultant is not authorized
to speak for, represent, or obligate the Company in any manner without the prior
express written authorization from an officer of the Company.

 

2.2 Taxes. Consultant shall be responsible for all taxes arising from
compensation and other amounts paid under this Agreement, and shall be
responsible for all payroll taxes and fringe benefits of Consultant. Neither
federal, nor state, nor local income tax, nor payroll tax of any kind, shall be
withheld or paid by the Company on behalf of Consultant. Consultant understands
that he/she is responsible to pay, according to law, Consultant’s taxes and
Consultant shall, when requested by the Company, properly document to the
Company that any and all federal and state taxes have been paid.

 

 Page 1 of 5 

 

 

2.3 Benefits. Consultant will not be eligible for, and shall not participate in,
any employee pension, health, welfare, or other fringe benefit plan of the
Company. No workers’ compensation insurance shall be obtained by Company
covering Consultant.

 

 

ARTICLE 3

COMPENSATION FOR CONSULTING SERVICES

 

3.1 Compensation. The Company shall pay to Consultant a monthly cash-based fee
of $8,000.00 for services rendered to the Company under this Agreement.
Compensation shall be paid on the 1st of every month covered by this agreement.
In addition, upon execution of this Agreement, the Company shall issue to
Executive a five (5) year warrant to purchase Three Million (3,000,000) shares
of it $0.001 par value common stock at an exercise price of $0.006/share. The
warrant shall vest as of April 1, 2017, and shall be deemed to be fully earned,
fully paid, and non-assessable at that time.

 

3.2 Success Fee. The Company shall pay to Consultant a bonus calculated as 1.5%
of the gross proceeds of any financing completed by the Company up to a maximum
Bonus amount of $300,000 (up to the first Twenty Million Dollars ($20,000,000)
raised). Such bonus will be paid at the closing of each financing, for each
financing that results from efforts/introductions made by Consultant, for a
period of twelve months from the date of this Agreement.

 

3.3 Reimbursement. The Company agrees to reimburse Consultant for all actual
reasonable and necessary expenditures, which are directly related to the
consulting services. These expenditures include, but are not limited to,
expenses related to travel (i.e., airfare, hotel, temporary housing, meals,
parking, taxis, mileage, etc.), telephone calls, and postal expenditures.
Expenses incurred by Consultant will be reimbursed by the Company within 15 days
of Consultant’s proper written request for reimbursement.

 

 

ARTICLE 4

TERM AND TERMINATION

 

4.1 Term. This Agreement shall be effective as of January 2, 2017, and shall
continue in full force and effect until March 31, 2017. The Company and
Consultant may negotiate to extend the term of this Agreement and the terms and
conditions under which the relationship shall continue.

 

Termination. The Company may terminate this Agreement for “Cause,” after giving
Consultant written notice of the reason. Cause means: (1) Consultant has
breached the provisions of Article 5 or 7 of this Agreement in any respect, or
materially breached any other provision of this Agreement and the breach
continues for 30 days following receipt of a notice from the Company; (2)
Consultant has committed fraud, misappropriation, or embezzlement in connection
with the Company’ s business; (3) Consultant has been convicted of a felony; or
(4) Consultant’s use of narcotics, liquor, or illicit drugs has a detrimental
effect on his performance, as determined by the Company.

 

4.2 Responsibility upon Termination. Any equipment provided by the Company to
the Consultant in connection with or furtherance of Consultant’s services under
this Agreement, including, but not limited to, computers, laptops, and personal
management tools, shall, immediately upon the termination of this Agreement, be
returned to the Company.

 

4.3 Survival. The provisions of Articles 5, 6, 7, and 8 of this Agreement shall
survive the termination of this Agreement and remain in full force and effect
thereafter.

 

 

 Page 2 of 5 

 

 

ARTICLE 5

CONFIDENTIAL INFORMATION

 

5.1 Obligation of Confidentiality. In performing consulting services under this
Agreement, Consultant may be exposed to and will be required to use certain
“Confidential Information” (as hereinafter defined) of the Company. Consultant
agrees that Consultant will not and Consultant’s agents, or representatives will
not use, directly or indirectly, such Confidential Information for the benefit
of any person, entity, or organization other than the Company, or disclose such
Confidential Information without the written authorization of the CEO/President
of the Company, either during or after the term of this Agreement, for as long
as such information retains the characteristics of Confidential Information.

 

5.2 Definition. “Confidential Information” means information not generally known
and proprietary to the Company or to a third party for whom the Company is
performing work, including, without limitation, in- formation concerning any
patents or trade secrets, confidential or secret designs, processes, formulae,
source codes, plans, devices or material, research and development, proprietary
software, analysis, techniques, materials, or designs (whether or not patented
or patentable), directly or indirectly useful in any aspect of the business of
the Company, any vendor names, customer and supplier lists, databases,
management systems and sales and marketing plans of the Company, any
confidential secret development or research work of the Company, or any other
confidential information or proprietary aspects of the business of the Company.
All information which Consultant acquires or becomes acquainted with during the
period of this Agreement, whether developed by Consultant or by others, which
Consultant has a reasonable basis to believe to be Confidential Information, or
which is treated by the Company as being Confidential Information, shall be
presumed to be Confidential Information.

 

5.3 Property of the Company. Consultant agrees that all plans, manuals, and
specific materials developed by the Consultant on behalf of the Company in
connection with services rendered under this Agreement, are and shall remain the
exclusive property of the Company. Promptly upon the expiration or termination
of this Agreement, or upon the request of the Company, Consultant shall return
to the Company all documents and tangible items, including samples, provided to
Consultant or created by Consultant for use in connection with services to be
rendered hereunder, including, without limitation, all Confidential Information,
together with all copies and abstracts thereof.

 

 

ARTICLE 6

RIGHTS AND DATA

 

All drawings, models, designs, formulas, methods, documents, and tangible items
prepared for and submitted to the Company by Consultant in connection with the
services rendered under this Agreement shall belong exclusively to the Company
and shall be deemed to be works made for hire (the “Deliverable Items”). To the
ex- tent that any of the Deliverable Items may not, by operation of law, be
works made for hire, Consultant hereby assigns to the Company the ownership of
copyright or mask work in the Deliverable Items, and the Company shall have the
right to obtain and hold in its own name any trademark, copyright, or mask work
registration, and any other registrations and similar protection which may be
available in the Deliverable Items. Consultant agrees to give the Company or its
designees all assistance reasonably required to perfect such rights.

 

 

 Page 3 of 5 

 

 

ARTICLE 7

CONFLICT OF INTEREST AND NON-SOLICITATION

 

7.1 Conflict of Interest. Consultant covenants and agrees not to consult or
provide any services in any manner or capacity to a direct competitor of the
Company during the duration of this Agreement unless ex- press written
authorization to do so is given by the Company’s President. A direct competitor
of the Company for purposes of this Agreement is de fined as any individual,
partnership, corporation, and/or other business entity that engages in a similar
business.

 

7.2 Non-Solicitation. Consultant covenants and agrees that during the term of
this Agreement, Consultant will not, directly or indirectly, through an existing
corporation, unincorporated business, affiliated party, successor employer, or
otherwise, solicit, hire for employment or work with, on a part-time,
consulting, advising, or any other basis, other than on behalf of the Company
any employee or independent contractor employed by the Company while Consultant
is performing services for the Company.

 

 

ARTICLE 8

RIGHT TO INJUNCTIVE RELIEF

 

Consultant acknowledges that the terms of Articles 5, 6, and 7 of this Agreement
are reasonably necessary to protect the legitimate interests of the Company, are
reasonable in scope and duration, and are not unduly restrictive. Consultant
further acknowledges that a breach of any of the terms of Articles 5, 6, or 7 of
this Agreement will render irreparable harm to the Company, and that a remedy at
law for breach of the Agreement is inadequate, and that the Company shall
therefore be entitled to seek any and all equitable relief, including, but not
limited to, injunctive relief, and to any other remedy that may be available
under any applicable law or agreement between the parties. Consultant
acknowledges that an award of damages to the Company does not preclude a court
from ordering injunctive relief. Both damages and injunctive relief shall be
proper modes of relief and are not to be considered as alternative remedies.

 

 

ARTICLE 9

GENERAL PROVISIONS

 

9.1 Construction of Terms. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

 

9.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the laws of conflicts) of the State
of Virginia.

 

9.3 Complete Agreement. This Agreement constitutes the complete agreement and
sets forth the entire understanding and agreement of the parties as to the
subject matter of this Agreement and supersedes all prior discussions and
understandings in respect to the subject of this Agreement, whether written or
oral.

 

9.4 Dispute Resolution. If there is any dispute or controversy between the
parties arising out of or relating to this Agreement, the parties agree that
such dispute or controversy will be arbitrated in accordance with proceedings
under American Arbitration Association rules, and such arbitration will be the
exclusive dispute resolution method under this Agreement. The decision and award
determined by such arbitration will be final and binding upon both parties. All
costs and expenses, including reasonable attorney’s fees and expert’s fees, of
all parties incurred in any dispute that is determined and/or settled by
arbitration pursuant to this Agreement will be borne by the party determined to
be liable in respect of such dispute; provided, however, that if complete
liability is not assessed against only one party, the parties will share the
total costs in proportion to their respective amounts of liability so
determined. Except where clearly prevented by the area in dispute, both parties
agree to continue performing their respective obligations under this Agreement
until the dispute is resolved.

 

 Page 4 of 5 

 

 

 

9.5 Modification. No modification, termination, or attempted waiver of this
Agreement, or any provision thereof, shall be valid unless in writing signed by
the party against whom the same is sought to be enforced.

 

9.6 Waiver of Breach. The waiver by a party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by the party in breach.

 

9.7 Successors and Assigns. This Agreement may not be assigned by either party
without the prior written consent of the other party; provided, however, that
the Agreement shall be assignable by the Company without Consultant’s consent in
the event the Company is acquired by or merged into another corporation or
business entity. The benefits and obligations of this Agreement shall be binding
upon and inure to the parties hereto, their successors and assigns.

 

9.8 No Conflict. Consultant warrants that Consultant has not previously assumed
any obligations inconsistent with those undertaken by Consultant under this
Agreement.

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

RealBiz Media Group, Inc.   Consultant       By:



/s/Anshu Bhatnagar

  By: /s/ Mark Lucky         Mark Lucky, Consultant Its: Chief Executive Officer
     

 



 Page 5 of 5 

 

